Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB Amendment No. 1 (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended March 31, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period form to Commission File number 333-134883 CHINA TEL GROUP INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0489800 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8105 Irvine Center Drive, Suite 800, Irvine, CA 92618 (Address of principal executive offices) 1-360-332-9821 (Issuers telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ X ] No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: May 15, 2008: 76,808,000 common shares Transitional Small Business Disclosure format (Check one): Yes [ ] No [X] INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Consolidated Financial Statements (unaudited) 3 Consolidated Balance Sheet as at March 31, 2008 and June 30, 4 Consolidated Statement of Operations For the three and nine months ended March 31, 2008 and 2007 5 and for the period September 19, 2005 (Date of Inception) to March 31, 2008 Consolidated Statement of Changes in Stockholders Equity For the nine months ended March 31, 2008 and 2006 and for the 6 period September 19, 2005 (Date of Inception) to March 31, Consolidated Statement of Cash Flows 7 For the nine months ended March 31, 2008 and 2006 and for the period September 19, 2005 (Date of Inception) to March 31, Notes to the Financial Statements. 8 ITEM 2. Managements Discussion and Analysis or Plan of Operations 13 ITEM 3. Controls and Procedures 17 PART 11. OTHER INFORMATION 18 ITEM 1. Legal Proceedings 18 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3. Defaults Upon Senior Securities 18 ITEM 4. Submission of Matters to a Vote of Security Holders 18 ITEM 5. Other Information 18 ITEM 6. Exhibits and Reports on Form 8-K 19 SIGNATURES . 20 - 2 - This Amended Form 10-QSB is being filed to correct an error found in the description portion of the Balance Sheet that referred to the number of shares of common issued and outstanding. The actual dollar amount of the outstanding shares in the financial portion of the Balance Sheet was stated correctly. PART 1  FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying consolidated balance sheets of China Tel Group Inc. (formerly China Tel Group Inc.) (a development stage company) at March 31, 2008 (with comparative figures as at June 30, 2007) and the statement of operations for the three and nine months ended March 31, 2008 and 2007 and for the period from September 19, 2005 (Inception) to March 31, 2008 and the statement of cash flows for the nine months ended March 31, 2008 and 2007 and for the period from September 19, 2005 (Inception) to March 31, 2008 have been prepared by the Companys management in conformity with accounting principles generally accepted in the United States of America. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended March 31, 2008 are not necessarily indicative of the results that can be expected for the year ending June 30, 2008. - 3 - China Tel Group Inc. (Formerly Mortlock Ventures Inc.) (A Development Stage Company) Consolidated Balance Sheets March 31, 2008 June 30, 2007 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 55,404 $ 8,068 Prepaid expenses 38 1,300 Advances receivable 2,616,105 - Total Current Assets 2,671,547 9,368 Total Assets $ 2,671,547 $ 9,368 LIABILITIES and STOCKHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 122,019 $ 15,399 Accounts payable - related parties 3,900 48,955 Subscriptions received of convertible notes 2,395,699 - Total Curent Liabilities 2,521,618 64,354 Total Liabilities 2,521,618 64,354 COMMITMENTS STOCKHOLDERS' EQUITY (DEFICIENCY) Capital stock Preferred - 10,000,000 shares authorized at $0.001 par value, Common - 200,000,000 shares authorized at $0.001 par value, 76,808,000 shares issued and outstanding 76,808 76,808 Subscriptions received 500,000 - Additional paid in capital 151,403 (32,808) Deficit accumulated during development stage (578,282) (98,986) Total Stockholders' Equity (Deficiency) 149,929 (54,986) Total Liabilities and Stockholders' Deficiency $ 2,671,547 $ 9,368 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 4 - China Tel Group Inc. (Formerly Mortlock Ventures Inc.) (A Development Stage Company) Consolidated Statements of Operations For the three and nine months ended March 31, 2008 and 2007 And for the period from September 19, 2005 [Inception] to March 31, 2008 (Unaudited) Period from Three months ended Nine months ended September 19, March 31, March 31, 2005 [Inception] to March 31, 2008 REVENUE $ - $ - $ - $ - $ - EXPENSES: Accounting and audit - Bank charges 94 68 Consulting - - Exploration - - - Filing fees - - - Financing fees - - Incorporation costs - Interest and beneficial conversion - - Investor relations - - Legal Management fees Office Rent Transfer agent's fee - Travel and entertainment - - - NET LOSS FROM OPERATIONS $ (449,775) $ (8,522) $ (479,296) $ (44,521) $ (578,282) NET LOSS PER COMMON SHARE Basic $ (0.01) $ (0.00) $ (0.01) $ (0.00) WEIGHTED AVERAGE OUTSTANDING SHARES Basic The accompanying notes are an integral part of these consolidated unaudited financial statements. - 5 - China Tel Group Inc. (Formerly Mortlock Ventures Inc.) (A Development Stage Company) Consolidated Statement of Changes in Stockholders' Equity (Deficiency) For the period from September 19, 2005 [Inception] to March 31, 2008 (Unaudited) Common Stock Shares to be Accumulated Deficit Total Additional Paid- during Development Stockholders' Number Amount issued In Capital Stage Equity (Deficit) Balance, at inception - $ - $ - $ - $ - $ - Stock issued for cash * 64,000,000 64,000 (60,000) - 4,000 Stock issued for cash * 12,808,000 12,808 27,192 40,000 Net loss from inception (September 19, 2005) to June 30, 2006 (45,213) (45,213) Balance, June 30, 2006 76,808,000 76,808 - (32,808) (45,213) (1,213) Net loss for year - - - (53,773) (53,773) Balance, June 30, 2007 76,808,000 76,808 - (32,808) (98,986) (54,986) Beneficial conversion features on convertible notes 184,211 184,211 Subscriptions received 500,000 500,000 Net loss for the period - - - (479,296) (479,296) Balance, March 31, 2008 $ 76,808 $ 500,000 $ 151,403 $ (578,282) $ *The common stock issued has been retroactively restated to reflect a forward stock split of 16 new shares for 1 old share, effective December 2, 2006. The accompanying notes are an integral part of these consolidated unaudited financial statements. - 6 - China Tel Group Inc. (Formerly Mortlock Ventures Inc.) (A Development Stage Company) Consolidated Statements of Cash Flows For the three and nine months ended March 31, 2008 and 2007 And for the period from September 19, 2005 [Inception] to March 31, 2008 (Unaudited) Period from September 19, 2005 Nine months ended March 31, [Inception] to March 31, 2008 Cash flows from operating activities Net loss from operations $ (479,296) $ (44,521) $ (578,282) Items not affecting cash: - interest and fees accrued for convertible notes Changes in non-cash working capital balances related to operations: - prepaid expenses - - advances receivable - - advances payable - - accounts payable and accrued expenses Cash used in operating activities Cash flows from financing activities Proceeds from loans by related parties Proceeds from convertible notes - Proceeds from issue of common stock - - Cash flows provided by financing activities Net increase (decrease) in cash Cash, beginning of period - Cash, end of period $ 55,404 $ 5,909 $ 55,404 SUPPLEMENTAL CASH DISCLOSURES Cash paid for: Income taxes $ - $ - $ - Interest $ - $ - $ - The accompanying notes are an integral part of these consolidated unaudited financial statements. - 7 - China Tel Group Inc. (Formerly Mortlock Ventures Inc.) (A Development Stage Company) Notes to Consolidated Financial Statements March 31, 2008 1. Basis of presentation The accompanying unaudited interim consolidated financial statements of China Tel Group Inc. (formerly Mortlock Ventures Inc.) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (SEC), and should be read in conjunction with the audited financial statements and notes thereto. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. 2. Nature of operations and going concern China Tel Group Inc. was incorporated under the laws of the State of Nevada on September 19, 2005 under the name Mortlock Ventures Inc. for the purpose of acquiring and developing mineral properties. No minerals were discovered on the properties. During the quarter ended March 31, 2008, China Tel changed its business and commenced concentrating on the telecommunication industry. On April 8, 2008, China Tel changed its name to China Tel Group Inc. These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that China Tel will be able to meet its obligations and continue its operations for the next twelve months. Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should China Tel be unable to continue as a going concern. At March 31, 2008, China Tel has not yet achieved profitable operations, has accumulated losses of $578,282 since its inception, has a working capital of $149,929 and expects to incur further losses in the development of its business, all of which casts substantial doubt about China Tels ability to continue as a going concern. China Tels ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Since its inception, China Tel has funded operations through short-term borrowings and equity investments in order to meet its strategic objectives. China Tel's future operations are dependent upon external funding and its ability to execute its business plan, realize sales and control expenses. Management believes that sufficient funding will be available from additional borrowings and private placements to meet its business objectives including anticipated cash needs for working capital, for a reasonable period of time. However, there can be no assurance that China Tel will be able to obtain sufficient funds to continue the development of its business operation. Subsequent to March 31, 2008, pursuant to an offering of convertible notes due December 31, 2008 in the aggregate principal amount of up to $25 million dated February 12, 2008 and as amended on March 27, 2008, China Tel has accepted, as at May 6, 2008, a total of $17,358,211 in subscriptions, of which $2,895,699 was received at March 31 2008. Further, pursuant to the letters of intent with Trussnet USA, Inc. and Capital Truss, Inc. (refer to note 6), China Tel has made advances to Trussnet USA, Inc. totalling $17,115,440 at May 2, 2008, of which $2,616,105 had been made at March 31, 2008. - 8 - 3. Significant accounting policies a. Development stage company China Tel complies with Financial Accounting Standard Board Statement No. 7 for its characterization of China Tel as a Development Stage Company. China Tel is devoting substantially all of its present efforts to establish a new business and none of its planned principal operations have commenced. b. Loss per share In accordance with SFAS No. 128, Earnings Per Share , the basic loss per common share is computed by dividing net loss available to common stockholders by the weighted average number of common shares outstanding. Diluted loss per share is computed by dividing net loss by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during each period. Diluted loss per common share is not presented because it is anti-dilutive.
